Exhibit 3.1 Articles of Amendment to Articles of Incorporation of WorldVest, Inc. (Name of Corporation as currently filed with the Florida Dept. of State) P07000103378 (Document Number of Corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the followingamendment(s) to its Articles of Incorporation: A.If amending name, enter the new name of the corporation: Iron Mining Group, inc. The new name must be distinguishable and contain the word "corporation," "company," or "incorporated" or the abbreviation 'Corp.," "Inc.," or Co.," or the designation "Corp,' "Inc," or "Co". A professional corporation name must contain the word "chartered," "professional association," or the abbreviation "P.A." B.Enter new principal office address, if applicable: (Principal office address MUST BE A STREET ADDRESS) C.Enter new mailing address, if applicable: (Mailing address MAY BE A POST OFFICE BOX) D.If amending the registered agent and/or registered office address in Florida, enter the name of the new registered agent and/or the new registered office address: Name of New Registered Agent: New Registered Office Address: (Florida street address) , Florida (City) (Zip Code) New Registered Agent's Signature, if changing Registered Agent: I hereby accept the appointment as registered agent. I am familiar with and accept the obligations of the position. Signature of New Registered Agent, if changing If amending the Officers and/or Directors, enter the title and name of each officer/director being removed and title. name, and address of each Officer and/or Director being added: (Attach additional sheets, if necessary) Title Name Address Type of Action COO Richard Whelan 1os Olas Blvd xAdd Suite 95 oRemove Fort Lauderdale, FL 33301 VP Conrad Chase 1314 E. Los Olas Blvd xAdd Suite 95 oRemove Fort Lauderdale, FL 33301 VP Michael Carney 1os Olas Blvd xAdd Suite 95 oRemove Fort Lauderdale, FL 33301 E. If amending or adding additional Articles, enter change(s) here: (attach additional sheets, if necessary), (Be specific) F. If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself: (if not applicable, indicate N/A) The date of each amendment(s) adoption: 10/10/2010 (date of adoption'is required) Effective date if applicable: 10/10/2010 (no more than 90 days after amendment file date) Adoption of Amendment(s)(CHECK ONE) o The amendment(s) was/were adopted by the shareholders. The number of votes cast for the amendment(s) by the shareholders was/were sufficient for approval. o
